DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
This Office Action is in response to the amendment filed on March 8, 2021.  As directed by the amendment, Claims 1, 9, 10, 27, 28, and 31 have been amended.  Claims 1-31 are allowable over the prior art.
Regarding the Office Action filed December 8, 2020:
Applicant has resolved all rejections under 35 USC 102 and 103.  Therefore, those objections have been withdrawn.  Please see Reasons for Allowance below.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney of Record Patrick Fay on April 28, 2021.

The application has been amended as follows: 
REPLACE “a gas flow” with --the inspiratory flow or the expiratory flow-- (Claim 3, Lines 3-4).
REPLACE “inspiratory flow” with --the inspiratory flow-- (Claim 13, Line 4).
REPLACE “a physiological breathing signal representative of the patient’s inspiratory effort” with --the physiological breathing signal indicative of the patient’s inspiratory effort-- (Claim 19, Lines 2-3).
REPLACE “inspiratory flow” with --the inspiratory flow-- (Claim 20, Line 4).
REPLACE “a fraction” with --the fraction-- (Claim 24, Line 6).
REPLACE “via the interface port” with --via an interface port-- (Claim 31, Line 5).
REPLACE “an interface port connectable” with --the interface port connectable-- (Claim 31, Line 8).
REPLACE “an expiratory port” with --the expiratory port-- (Claim 31, Line 9).
REPLACE “an expiratory flow” with --the expiratory flow-- (Claim 31, Line 9).


Reasons for Allowance
Claims 1-31 are allowable over the prior art.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 discusses a device for providing ventilatory assist to a patient, comprising: an inspiratory port configured to receive an inspiratory flow from an inspiratory supply line; an interface port connectable to an external end of an endotracheal tube; an inspiratory lumen having a distal end insertable via the interface port in the endotracheal tube so that the distal end of the inspiratory lumen extends in the endotracheal tube beyond the interface port; a multi-position, unitary valve configurable to direct variable fractions of the inspiratory flow from the 
Claim 13 discusses a method for operating the device of Claim 1 above.  The prior art does not disclose and/or make obvious the method using the claimed structure of Claim 1 above.
Claim 14 discusses a system that comprises the device of Claim 1 above. The prior art does not disclose and/or make obvious the system using the claimed structure of Claim 1 above.
Claim 21 discusses a method for providing ventilatory assist using the system of Claim 15 which is dependent on Claim 14 above.  The prior art does not disclose and/or make obvious the method using the claimed structure of Claim 15 above.
Claim 24 discusses a method for providing ventilatory assist using the system of Claim 16 which is dependent on Claim 14 above.  The prior art does not disclose and/or make obvious the method using the claimed structure of Claim 16 above.
Claim 27 discusses a system for providing ventilatory assist to a patient, comprising: a manifold including: an inspiratory port configured to receive a first inspiratory flow from a first inspiratory supply line; an interface port connectable to an external end of an endotracheal tube and allowing the first inspiratory flow to be delivered through the endotracheal tube; an inspiratory lumen configured to receive a second inspiratory flow from a second inspiratory supply line, the inspiratory lumen having a distal end insertable via the interface port in the 
Claim 29 discusses a method of providing ventilatory assist to the patient using the system of Claim 27 above.  The prior art does not disclose and/or make obvious the method using the claimed structure of Claim 27 above.
Claim 31 discusses a manifold for providing ventilatory assist to a patient with similar structure to Claim 1.  The prior art does not disclose and/or make obvious the claimed structure above.
Claims 2-12 are allowable due to their dependency on Claim 1.  Claims 15-20 are allowable due to their dependency on Claim 14.  Claims 22-23 are allowable due to their dependency on Claim 21.  Claims 25-26 are allowable due to their dependency on Claim 24.  Claim 28 is allowable due to its dependency on Claim 27.  Claim 30 is allowable due to its dependency on Claim 29.
Several prior art similar to the claimed invention are discussed below.
Regarding Claims 1, 13, 14, 21, 24, and 31, Richardson (US 5,752,506) discloses a ventilation system for use in ventilating a patient.  The device has various valves that control the flow of gas through different pathways.  The valve is a system of valves (Richardson: 42, 46, 11C, and/or 42C, Fig 1) that are all working together to switch gas flow configurations.  However, Richardson does not disclose a multi-position unitary valve performing all three of the 
Regarding Claims 27 and 29, Richardson (US 5,752,506) discloses a ventilation system for use in ventilating a patient.  Richardson also discloses the inspiratory lumen (Richardson: 11D, 28, and/or 23, Figs 1-2), the endotracheal tube (Richardson: 4, Fig 1), and the interface port (Richardson: 21, Fig 2).  Richardson does not disclose the distal end of the inspiratory lumen extends in the endotracheal tube beyond the interface port.  Having the inspiratory lumen 11D extend into the endotracheal tube 4 beyond the interface port 21 would not be an obvious modification to do since the tube 11D narrows as it enters the adapter 2.  The tube 11D is too large in diameter to fit through the interface port 21 and such a modification would obstruct the port 21 which would make the device inoperable.  Additionally, there is no motivation or reason for a person of ordinary skill in the art to extend the tube 11D to go deeper into the adapter 2 and past the port 21.  Therefore, Richardson does not disclose the claimed invention of Claims 27 and 29.
Regarding Claims 1, 13, 14, 21, 24, and 31, Heinonen et al. (US 6,196,222) discloses a tracheal gas insufflation delivery system.  Heinonen does not disclose all three configurations of the multi-position, unitary valve.  Heinonen utilizes multiple valves (Heinonen: 14, 76, and 28, Fig 3) to operate the device.  It would not be obvious to combine valves together since the device 
Regarding Claims 27 and 29, Heinonen et al. (US 6,196,222) discloses a tracheal gas insufflation delivery system.  Similarly to the reasons of allowance provided earlier about Heinonen, Heinonen is not capable of providing the entirety of the gas flow to go through the lines 56 and 58 (which is equivalent to directing only the first inspiratory flow to the inspiratory port of the manifold) since the joint connection of 56 and 40 does not have a valve.  Because of this, Heinonen can only fulfill two out of the three configurations of the pressure control system when the pressure control system requires all three. Therefore, Heinonen does not disclose the claimed invention of Claims 27 and 29.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN THAI-BINH KHONG whose telephone number is (571)272-1857.  The examiner can normally be reached on Monday to Thursday 9:00 am-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN T KHONG/Examiner, Art Unit 3785                                                                                                                                                                                                        
/JAN CHRISTOPHER L MERENE/Primary Examiner, Art Unit 3773